Name: 2011/821/EU: Commission Implementing Decision of 7Ã December 2011 on the recognition of Cape Verde pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2011) 8998) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: education;  Africa;  organisation of transport;  maritime and inland waterway transport;  employment
 Date Published: 2011-12-09

 9.12.2011 EN Official Journal of the European Union L 327/67 COMMISSION IMPLEMENTING DECISION of 7 December 2011 on the recognition of Cape Verde pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2011) 8998) (Text with EEA relevance) (2011/821/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Having regard to the request from Cyprus on 13 May 2005, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention) (2), as revised in 1995. (2) By letters of 13 May 2005 and 1 December 2005, Cyprus submitted a request for recognition of Cape Verde. Following that request, the Commission assessed the training and certification systems in Cape Verde in order to verify whether Cape Verde meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. That assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in June 2006. During that inspection certain deficiencies in the training and certification systems were identified. (3) The Commission provided the Member States with a report on the results of the assessment. (4) By letters of 2 February 2009, 8 December 2009 and 17 September 2010, the Commission requested Cape Verde to provide evidence demonstrating that the deficiencies identified had been corrected. (5) By letters of 23 April 2009, 19 January 2010, 4 December 2010, 25 February 2011, 10 March 2011 and 25 May 2011 Cape Verde provided the requested information and evidence concerning the implementation of appropriate and sufficient corrective action to address most of the deficiencies identified during the assessment of compliance. (6) The remaining shortcomings concern on the one hand missing certain training equipment at the main maritime education and training institution of Cape Verde, and on the other hand certain course content relating to Section A-III/2 of the STCW Code. Cape Verde has therefore been invited to implement further corrective action in this respect. However, these shortcomings do not warrant calling into question the overall level of compliance of Cape Verde with STCW requirements on training and certification of seafarers. (7) The outcome of the assessment of compliance and the evaluation of the information provided by Cape Verde demonstrates that Cape Verde complies with the relevant requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Cape Verde is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.